COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Jesus Gonzalez v. The State of Texas

Appellate case number:    01-12-01115-CR

Trial court case number: 1307888

Trial court:              177th District Court of Harris County

        This case was abated and remanded to the trial court to hold an evidentiary hearing on
appellant’s motion for new trial. The district clerk has filed a supplemental clerk’s record
containing the trial court’s order denying the motion. The court reporter has filed a record of the
motion for new trial hearing. Accordingly, we REINSTATE this case on the Court’s active
docket.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: September 3, 2013